                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 CLORINDA MEARIDY, on behalf of                  )
 herself and all others similarly situated,      )
                                                 )
                       Plaintiff,                )
                                                 )                  1:20CV387
                v.                               )
                                                 )
 NTHRIVE SOLUTIONS, INC.,                        )
                                                 )
                       Defendant.                )
                                                 )


                         MEMORANDUM OPINION AND ORDER

LORETTA C. BIGGS, District Judge.

       The matter before the Court is an Unopposed Motion for Preliminary Approval of Class

Action Settlement, Certifying Classes for Purpose of Settlement Directing Notice to the Classes,

and Scheduling Fairness Hearing filed by the Plaintiff, Clorinda Mearidy (“Plaintiff”). (ECF No.

24.)

       Plaintiff and Defendant nThrive Solutions, Inc. (“Defendant” or “nThrive”) have

entered into the Settlement Agreement of Class and Collective Action and Release of Claims

(“Settlement Agreement”), which is intended to resolve claims asserted in this action by

Plaintiff. (ECF No. 25-1.) The Court, having reviewed the Proposed Order, the Settlement

Agreement of Class and Collective Action and Release of Claims (“Settlement Agreement”),

and Declaration by Plaintiff’s council (“Hernandez Declaration”), finds that the Settlement

Agreement and defined class are appropriate for preliminary approval and certification. The

proposed Settlement Agreement appears to be fair, reasonable, and adequate, and a hearing




       Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 1 of 15
on the matter should be held, after notice to the Class Members, to confirm that it meets this

standard prior to a determination of whether a Final Order and Judgment should be entered

in this Lawsuit.

       Based on the above, the Court enters the following:

                                          ORDER

       IT IS THEREFORE ORDERED that the Motion for Preliminary Approval of Class Action

Settlement, Certifying Classes for Purpose of Settlement Directing Notice to the Classes, and

Scheduling Fairness Hearing is GRANTED, subject to the following terms and conditions:

Class Certification for Settlement Purposes Only

       1.      Capitalized terms used in this Order have the meanings assigned to them in the

Settlement Agreement and this Order.

       2.      The Court has jurisdiction over the subject matter of this action, including the

claims asserted, Plaintiff, the members of the proposed FLSA Collective (“Settlement

Collective Action”) and proposed Rule 23 Settlement Class (“Settlement Class”), Defendant,

and the implementation and administration of the Settlement Agreement.

       3.      The Settlement Agreement, which was filed with the Court as Exhibit A to

Plaintiff’s Motion for Preliminary Approval, (ECF Nos. 24, 25-1), is preliminarily approved,

as it appears fair, reasonable, and adequate within the meaning of Fed. R. Civ. P. 23, subject

to final consideration thereof at the Final Approval Hearing provided for below.

       4.      Based upon the submissions of the parties, and for purposes of this settlement

only, the Court conditionally makes the following findings:

               a.     The members of the Classes defined in the Settlement Agreement are so
                      numerous as to make joinder impracticable;


                                               2

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 2 of 15
             b.     There are questions of law and fact common to the Classes, and such
                    questions predominate over any questions affecting only individual Class
                    Members;

             c.     Plaintiff’s claims are typical of the claims of the Class Members;

             d.     Plaintiff and her counsel can fairly and adequately protect, and have to
                    date fairly and adequately protected, the interests of the Class Members
                    in this action; and

             e.     A class action is superior to other available methods for fairly and
                    efficiently resolving the controversy placed at issue in this Action.

      5.     Accordingly, the Court hereby conditionally certifies the following Settlement

Collective Action pursuant to Section 16(b) of the FLSA, for settlement purposes only, in

accordance with the terms of the Settlement Agreement:

             FLSA Class: All non-exempt employees of nThrive Solutions, Inc. (1)
             who worked in the Raleigh, North Carolina call center between July 13,
             2017 and December 22, 2020, (2) as call-center associates, or in similar
             positions, at a call center servicing customers with medical billing,
             primarily interacting telephonically with customers, (3) who utilized the
             Ultipro and LiveVox phone and/or computer systems at any time within
             the past three years, (4) who were subject to Defendant’s pre- and/or
             post-shift work policy, and (5) worked forty or more hours in at least
             one workweek in which pre- and/or post-shift work was performed, and
             who did not receive compensation for all required pre- and/or post-shift
             work performed; and/or who were paid monthly bonuses pursuant to
             the objectively scored “BPA Scorecard” and worked overtime during
             any period for which a bonus was received.

      6.     On the basis of the findings set forth below, the Court hereby conditionally

certifies the following Settlement Class pursuant to pursuant to Fed. R. Civ. P. 23 for

settlement purposes only in accordance with the terms of the Settlement Agreement:

             NC State Law Class: All non-exempt employees of nThrive Solutions,
             Inc. who (1) worked in the Raleigh, North Carolina call center between
             May 1, 2018 and December 22, 2020, (2) as call-center associates, or in
             similar positions, at a call center servicing customers with medical billing

                                              3

     Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 3 of 15
              at any time within the past two years primarily interacting telephonically
              with customers, (3) who utilized the Ultipro and LiveVox phone and/or
              computer systems at any time within the past two years, (4) who were
              subject to Defendant’s pre- and/or post-shift work policy, and who did
              not receive compensation for all required pre- and/or post-shift work
              performed; and/or who were paid monthly bonuses pursuant to the
              objectively scored “BPA Scorecard” and worked overtime during any
              pay period for which a bonus was received.

Class Counsel and Class Representative

       7.     Finding that the factors of Rule 23(g) have been satisfied for the purpose of

settlement only, the Court appoints Gilda A. Hernandez, of the Law Offices of Gilda A.

Hernandez, PLLC as Class Counsel for the Settlement Class. Any member of the Settlement

Class who does not elect to be excluded may, but need not, enter an appearance through his or

her own attorney. Settlement Class members who do not enter an appearance through their

own attorneys will be represented by Class Counsel.

       8.     For the purposes of settlement only, the Court further finds that named

Plaintiff Mearidy is an adequate Class Representative.

Preliminary Approval

       9.     The Settlement Agreement is preliminarily approved as describing a settlement

that is within the range of settlements that the Court would find to be fair, reasonable and

adequate.

       10.    The Court finds that the Settlement Agreement resulted from lengthy,

intensive, arm’s-length negotiations among the parties, through counsel.




                                              4

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 4 of 15
Notice to Settlement Classes, Opt-In Procedure, and Appointment of Settlement
Administrator

       11.     The Court approves as to form and content the Notice and Claim Form, attached

as Exhibits to the Settlement Agreement, which is an Exhibit to Plaintiff’s Motion for Preliminary

Approval, respectively (ECF Nos. 24, 25-1);

       12.     The manner and forms of Notice to be sent to members of the Putative

Settlement Class set forth in § IV of the Settlement Agreement are hereby approved and the

provisions thereof are hereby incorporated into this Order so that upon entry of this Order,

the Parties are directed to ensure that the Notice is disseminated according to the terms of

§ IV(A)(2) of the Settlement Agreement. (ECF No. 25-1)

       13.     Members of the Settlement Class and Collective Action are authorized to

receive a settlement payment only if they timely submit a signed Claim Form to the Settlement

Administrator via U.S. Mail, fax, email, so that it is postmarked, if sent by U.S. Mail, or

received, if sent by fax or email, on or before forty-five (45) calendar days after the date on

which the Settlement Administrator first mails the Notice and Claim Form to the members of

the Settlement Class and Settlement Collective Action, in accordance with the terms of the

Settlement Agreement. All members of the Settlement Class and Settlement Collective Action

who fail to comply with these requirements shall be forever barred from receiving any

settlement payment pursuant to the Settlement set forth in the Settlement Agreement.

       14.     Prior to the Final Approval Hearing, the Settlement Administrator shall serve

and file a sworn statement attesting to compliance with the Settlement Agreement.




                                                5

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 5 of 15
Requests for Exclusion from the North Carolina State Law Settlement Class

       15.    Members of the Putative Rule 23 Settlement Class may request exclusion from

the Rule 23 Settlement Class and the Settlement. All written requests by members of the

Settlement Class to exclude themselves from the Settlement must be returned by First-Class

U.S. Mail to the Settlement Administrator so that it is postmarked no later than forty-five (45)

calendar days after the date on which the Settlement Administrator first mails the Notice and

Claim Form to the members of the Putative Settlement Class. A written request seeking

exclusion must expressly state that the class member wishes to be excluded from the

Settlement. The request should state at the top of the letter “Request for Exclusion from

Settlement in Mearidy v. NThrive Solutions, Inc., No. 1:20-CV-00387-LCB-LPA,” and should

include the name, address, telephone number, and signature of the individual requesting

exclusion from the Settlement.

       16.    In the event the Settlement receives final approval, any member of the Settlement

Class who did not properly and timely request exclusion shall be bound by all the terms and

provisions of the Settlement Agreement, the final approval order, the final judgment, and the

releases set forth therein, and will be deemed to have waived all objections and opposition to

the fairness, reasonableness, and adequacy of the Settlement, whether or not such person

objected to the Settlement and whether or not such person made a claim upon, or participated

in, the Settlement. All members of the Settlement Class who do not timely and validly

request to be excluded would be enjoined from proceeding against the Defendant for the

claims made in the Complaint.

       17.    All members of the Settlement Class who submit valid and timely notices of

their intent to be excluded from the Settlement Classes: (i) shall not have any rights under the

                                               6

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 6 of 15
Settlement Agreement; (ii) shall not be entitled to receive a settlement payment; and (iii) shall

not be bound by the Settlement Agreement, any final approval order, or the final judgment.

Objections to the Settlement

       18.    Consistent with the Settlement Agreement, members of the Settlement Class

who have not requested exclusion and wish to object to the Settlement must file a written

objection with the U.S. District Court for the Middle District of North Carolina setting forth

the nature of his or her objection, and the arguments supporting the objection, and serve

copies of the objection to Class Counsel and Defense Counsel. Any objections must be filed

and served no later than forty-five (45) calendar days after the date on which the Settlement

Administrator first mails the Notice and Claim Form to the members of the Putative

Settlement Classes. To the extent that any objection is filed in advance of the Final Approval

Hearing, the Parties may file a written response to the objection as time permits. Unless

otherwise permitted by the Court, objecting Settlement Class Members shall not be entitled to

speak at the hearing on the Final Approval Date unless they have timely filed and served a

written objection. Any Settlement Class Member who has properly and timely submitted

objections may appear at the Final Approval Date hearing, either in person or through a lawyer

retained at their own expense. Any Settlement Class Members who fail to file and serve a

timely written objection shall be deemed to have waived any objection and shall be foreclosed

from objecting to this Settlement.

Approval and Appointment of Settlement Administrator

       19.    The Court approves and appoints Angeion Group (“Angeion”) to serve as the

neutral, third-party Settlement Administrator in accordance with the terms of the Settlement



                                               7

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 7 of 15
Agreement and this Order. The Court HEREBY ORDERS and AUTHORIZES Angeion to

perform the administrative duties specified herein:

       I.     Issue Notice of Settlement

       20.    First, the Court ORDERS Angeion to issue the approved Notice, Claim Form,

and postage pre-paid return envelope to all members of the Settlement Class and Settlement

Collective Action, as defined above. To that end, Angeion shall:

              a.     Accept receipt of information regarding the Named and Opt-In
                     Plaintiffs and members of the Settlement Class and Settlement Collective
                     Action (as described in § IV, (A)(1) of the Settlement Agreement) and
                     shall keep that information confidential in accordance with the terms of
                     § IV, (A)(1) of the Settlement Agreement;

              b.     Update the provided addresses for all members of the Settlement Class
                     and Settlement Collective Action using the National Change of Address
                     database in accordance with the terms of § IV (A)(1) of the Settlement
                     Agreement;

              c.     Ensure the total cost is consistent with Angeion’s quoted cost for
                     services and expenses in connection with the administration of the
                     Settlement prior to the mailing and emailing of the Settlement Notice, in
                     accordance with the terms of § IV(D)(5) of the Settlement Agreement;

              d.     Calculate the amount of the individual Settlement Payments in
                     accordance with the terms of § III(C)(1) of the Settlement Agreement;

              e.     Prepare, format, print, and disseminate by Email and First-Class U.S.
                     Mail the Notice and Claim Form approved by the Court, together with
                     a pre-addressed, postage-paid return envelope, and follow-up on any
                     undeliverable Notices and Claim Forms with a skip trace in accordance
                     with the terms of § IV (A)(2) of the Settlement Agreement; and

              f.     Resend the approved Notice and Claim Form where appropriate in
                     accordance with the terms of § IV, (A)(2) of the Settlement Agreement.

       21.    The Settlement Administrator may provide replacement copies of the Notice by

mail or email if requested by a member of the Settlement Class or Settlement Collective Action.




                                              8

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 8 of 15
       II.    Collect Required Forms and Requests for Exclusion

       22.    The Court FURTHER ORDERS Angeion to collect the Court-approved Claim

Forms returned by members of the Settlement Class and Settlement Collective Action, as well

as to collect written requests for exclusion by members of the Rule 23 Settlement Class. As

part of these tasks, Angeion shall:

              a.      Establish and maintain a P.O. Box, email account, and fax number for
                      receipt of Court-approved Claim Forms, as well as requests for exclusion
                      and other communications from the members of the Putative Settlement
                      Class;

              b.      Follow up to obtain signed Claim Forms if any are submitted lacking the
                      necessary signature in accordance with the terms of § IV(A)(3) of the
                      Settlement Agreement; and

              c.      Contact any members of the Putative Rule 23 Settlement Class who
                      timely and properly submit both (i) a written request for exclusion, and
                      (ii) a Claim Form, or objections to the proposed settlement, to inform
                      such individuals that they cannot both request exclusion from the
                      Settlement and submit a Claim Form and/or object to the settlement
                      and ask such individuals which option they wish to pursue.

       III.   Establish and Distribute Funds from a Qualified Settlement Fund

       29.    Additionally, the Court ORDERS that, following the issuance of an Order from

this Court, if any, granting final approval to the Parties’ proposed settlement, and after the

Effective Date of the Parties’ proposed settlement, as defined in § II(A)(4) of the Settlement

Agreement, Angeion shall take the necessary steps, consistent with the Court-approved

settlement, to distribute Settlement Payments (as defined in § II(A)(22) of the Settlement

Agreement) to Authorized Claimants, as well as to make any other Court-authorized

payments under the Settlement. This shall include:

              a.     Setting up a Qualified Settlement Fund (“QSF”) and accepting
                     distribution by Defendant of the Gross Settlement Amount into that
                     fund in accordance with the terms of § IV(D)(1) of the Settlement
                     Agreement;

                                              9

      Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 9 of 15
       b.   Paying Court-authorized awards of Class Counsel’s Fees and Expenses
            (as set forth in § IV(D)(3) of the Settlement Agreement), if any, from the
            QSF, and issuing I.R.S. Form 1099s to Class Counsel for such payments,
            in accordance with the terms § IV (D)(3) of the Settlement Agreement;

       c.   Paying Court-authorized Service Awards to the Named Plaintiff Mearidy
            and early opt-in Plaintiff Andrew Heidrich (as set forth in §IV(D)(4) of
            the Settlement Agreement), if any, from the QSF, and issuing I.R.S. Form
            1099s to Named and Opt-in Plaintiffs for such payments, in accordance
            with the terms of § IV(D)(4) of the Settlement Agreement;

       d.   If the Court awards less than the requested amount of Attorneys’ Fees,
            Expenses, or Service Awards, re-calculate the amount of the individual
            Settlement Payments in accordance with § IV(C) of the Settlement
            Agreement prior to distribution and following the effective date.

       e.   Determining which members of the Settlement Class or Settlement
            Collective Action are Authorized Claimants who will receive Settlement
            Payments;

       f.   Performing all tax reporting duties required by federal, state, or local law,
            in accordance with the terms of § IV(D)(2) of the Settlement Agreement;

       g.   Preparing and sending, by U.S. Mail, Settlement Payments to Authorized
            Claimants in accordance with the terms of §IV (D)(2) of the Settlement
            Agreement;

       h.   Preparing and sending, by U.S. Mail, I.R.S. Forms W-2 and 1099 to
            Authorized Claimants either contemporaneously with or an appropriate
            time after the issuance of Settlement Payments, in accordance with the
            terms of § III(D) of the Settlement Agreement;

       i.   Providing copies of each negotiated settlement check to Defendant;

       j.   Voiding and placing stop-payments on Settlement Payment checks that
            are not negotiated within one hundred-eighty (180) calendar days after
            being mailed to Authorized Claimants, or that are reported as potentially
            stolen or lost by an Authorized Claimant; Reissuing and mailing checks
            to Authorized Claimants who reported the check was lost or stolen;

       k.   Within one-hundred ninety (190) days after mailing the Individual
            Settlement Amount checks, preparing and sending to Defense Counsel
            and Class Counsel an accounting of the settlement distribution that
            identifies any checks issued but not cashed and, within seven (7) days of
            providing this accounting, issuing a check to the cy pres beneficiary
            identified in § IV(D)(2) in accordance with the terms of that Section of
            the Settlement Agreement.

                                     10

Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 10 of 15
       IV.    Reporting Activities to the Parties

       30.    Angeion is ORDERED to regularly report to the Parties, in written form, the

substance of the work it performs in this matter pursuant to this Order and the Settlement

Agreement in accordance with the terms of § IV(D)(5) of the Settlement Agreement. This

shall include informing the Parties of the dates Angeion mails and emails the Notice to

members of the Putative Settlement Class, the number of claim forms, objections or exclusion

requests received, and when it distributes funds from the QSF.

       31.    The Settlement Administrator shall provide to counsel for both parties, within

75 days of the mailing of the Notice of Settlement a declaration from an appropriate agent or

agents working for it, stating under penalty of perjury: (a) the names and addresses of all

individuals to whom the Settlement Administrator mailed and emailed notice of the proposed

settlement; (b) whether each such individual was an Opt-in Plaintiff, member of the Settlement

Collective Action, or member of a Settlement Class; (c) whether each such individual timely

and properly submitted the required form to receive a Settlement Payment and, if so, the

amount of that payment; and (e) the identity of all individuals who validly and timely requested

exclusion from the settlement.

       32.    To allow the Parties and the Court to evaluate the work performed by Angeion

in this matter, Angeion is also ORDERED to maintain records of all activities associated with

its settlement administration duties pursuant to this Order and the Settlement Agreement,

including: (i) records reflecting the dates of all mailings to members of the Settlement Classes

or Settlement Collective Action; (ii) records reflecting the dates of all materials and inquiries

received in connection with the proposed settlement (whether by U.S. Mail, fax, and e-mail);

(iii) the original mailing envelope for any returned Notice, any claim forms received, any

                                               11

     Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 11 of 15
written requests for exclusion, or any other correspondence received from members of the

Settlement Class, Settlement Collective Action, or Authorized Claimants; (iv) logs or date-

stamped copies showing the dates and times of receipt of claim forms received by fax; (v) the

original copies of any U.S. mail, or email communications with any members of the Settlement

Class, Settlement Collective Action, or Authorized Claimants.

       V.     Miscellaneous

       29.    The Court FURTHER ORDERS that counsel for all Parties have the right to

review and approve any documents to be mailed by Angeion in connection with the proposed

settlement prior to their mailing, and Angeion may not mail any such documents without first

receiving written approval from counsel for the Parties or direction from the Court to send

such documents.

       30.    Angeion is FURTHER ORDERED to take reasonable steps to protect the

disclosure of any and all personal information concerning members of the Settlement Class or

Settlement Collective Action provided to Angeion by counsel for the Parties, including but

not limited to members of the Settlement Class or Settlement Collective Action personal

information provided pursuant to § IV (A)(1) of the Settlement Agreement. This includes

maintaining reasonable administrative, physical, and technical controls in order to avoid public

disclosure of any such information and to protect the confidentiality, security, integrity, and

availability of such personal data in accordance with the terms of § IV (A)(1) of the Settlement

Agreement).

       31.    Finally, Angeion is ORDERED to perform whatever additional tasks that are

agreed to by all Parties, and which are reasonably necessary to effectuate the issuance of the

Court-authorized Notice, to collect and track the Claim Forms submitted by Authorized

                                              12

     Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 12 of 15
Claimants, and requests for exclusion from those Settlement Class members who wish to

exclude themselves from the proposed settlement, and, if it is later granted final approval, to

distribute funds associated with the settlement in accordance with the terms of the Settlement

Agreement.

Final Approval Hearing

       32.    Pursuant to Rule 23(e) of the Fed. R. Civ. P., the Court will hold a hearing to

determine whether the Settlement Agreement and its terms are fair, reasonable and in the best

interests of the members of the Settlement Classes, and whether a final judgment as to

Plaintiff’s claims as provided in the Settlement Agreement should be entered granting final

approval of the Settlement (the “Final Approval Hearing”).

       33.    At the Final Approval Hearing, the Court shall also determine whether, and in

what amount, attorney’s fees, costs, and expenses should be awarded to Class Counsel, and

whether, and in what amount, service awards should be made to Plaintiffs.

       34.    The Final Approval Hearing is hereby scheduled to be held before this Court

on the 30th day of November 2021, at 10:30 A.M. in Courtroom 4 of the United States District

Court, 251 N. Main St., Winston-Salem, NC 27101.

       35.    The date and time of the Final Approval Hearing shall be set forth in the Notice,

but the Final Approval Hearing shall be subject to adjournment by the Court without further

notice to the members of the Settlement Class Settlement Collective Action, or Authorized

Claimants other than that which may be posted by the Court.

       36.    Only members of the Settlement Class who have filed and served timely notices

of objection in accordance with the terms of §IV(A)(3) of the Settlement Agreement and

this Order shall be entitled to be heard at the Final Approval Hearing. Any member of

                                              13

     Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 13 of 15
the Settlement Class who does not timely file and serve an objection in writing to the

Settlement Administrator, within 45 calendar days after the mailing date of the Notice of

Settlement, prior to entry of Final Judgment, or to Class Counsel’s application for fees, costs,

and expenses or to service awards, in accordance with the procedure set forth in the Notice and

mandated in this Order, shall be deemed to have waived any such objection by appeal,

collateral attack, or otherwise.

Other Provisions

       37.     Each and every time period and provision of the Settlement Agreement shall

be deemed incorporated herein as if expressly set forth and shall have the full force and effect

of an Order of this Court.

       38.     The costs of settlement administration shall be paid as set forth in §IV (D)(3)

of the Settlement Agreement.

       39.     Certification of the Settlement Class and Settlement Collective Action is a

conditional certification for settlement purposes only.      If the Settlement Agreement is

terminated pursuant to the terms of the Settlement Agreement, or this Court does not grant

final approval of the Settlement Agreement, or the Settlement is not consummated or fails to

become effective for any reason whatsoever, the conditional certification of the Settlement

Class and Settlement Collective Action shall automatically be cancelled and shall be void, any

collective or class actions certified solely for purposes of the Settlement shall be decertified

pursuant to the terms of § IV(E)(3) of the Settlement Agreement, and the Defendant shall

have reserved all of its rights to challenge the propriety of collective action certification or

class action certification for any purpose, including the opposition to any and all class or

collective certification motions in this action, to contest the adequacy of Plaintiff as

                                              14

     Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 14 of 15
representative of the Settlement Class, and to contest the adequacy of Plaintiff’s counsel as

adequate Class Counsel. Additionally, Plaintiffs reserve all of their rights, including the right

to continue with the litigation as set forth in the Settlement Agreement, should the Settlement

Agreement not be consummated.

Schedule

         40.    The following deadlines shall apply unless modified by further order of the

Court:

                a.     Notices in the form of the Exhibits to the Settlement Agreement
                       shall be sent to Class Members as provided in the Settlement, within
                       30 days after entry of this Order, on or before September 13, 2021.

                b.     Members of the Settlement Class and Settlement Collective Action
                       shall have 45 calendar days following the mailing of notice to
                       postmark, email, or fax required claim forms to the Settlement
                       Administrator, as provided in the Settlement.

                c.     Any exclusions and objections to the Settlement Agreement shall be
                       submitted within 45 calendar days after the mailing date of the
                       Notice of Settlement.

                d.     Any notices to appear at the Fairness Hearing shall be filed within
                       52 calendar days after the mailing date of the Notice of Settlement.

                e.     The Fairness Hearing shall be held at 10:30 a.m. on November 30,
                       2021, in Courtroom No. 4 of the United States District Court for
                       the Middle District of North Carolina.

                f.     The parties shall file and serve papers in support of final approval of
                       the settlement, including any responses to proper and timely
                       objections filed thereto, by November 22, 2021.

         This, the 16th day of August 2021.


                                              /s/ Loretta C. Biggs
                                              United States District Judge




                                                15

     Case 1:20-cv-00387-LCB-LPA Document 37 Filed 08/16/21 Page 15 of 15
